DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s response filed on 04/22/2022, to the Restriction and Species Election in the previous office action dated 12/24/2021, is considered non-compliant, because Applicant responded only to the restriction requirement, but not to the species election requirement in the previous office action.
Species Election. 
This application contains claims directed to the patentably distinct species in each of the following groupings, as indicated in the previous office action.
The group (i) - various species of stabilizers recited in Claim 4, which is included in the generic biological product of claim 1.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.(1) because under PCT Rule 13.2 they lack special or corresponding feature because the technical feature of liquid biological product, which links the species, has been suggested by Anon – Polyversum, for the reasons indicated in the previous office action.  Applicant is required to elect a single species of stabilizer from the Markush group in Claim 4. Currently, Claim 1 is generic.

The group (ii) - various species of modifying/application substances recited in Claim 17.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.(1) because under PCT Rule 13.2 they lack special or corresponding feature because the technical feature of liquid biological product comprising the components (i)-(iii) (listed above) in the generic product, which links the species, has been suggested by Anon – Polyversum, for the reasons indicated in the previous office action. Applicant is required to elect a single species or a single grouping of modifying/application substances from Claim 17. Currently, no claim is generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention  to be examined even though the requirement may be traversed (37 CFR 1.143); (ii) identification of the claims encompassing the elected invention;  (iii) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143); and (iv) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election of an invention/species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention /species.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention /species.  Should applicant traverse on the ground that the inventions/species  are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions /species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions/species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention /species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with Attorney Jon Seppelt on 4/25/2022, a provisional election was made without traverse to prosecute the species group (1) of water; and the species group (2) of a filling substance.
Affirmation of this election must be made by applicant in replying to this Office action.   

Status of the Application
Applicant’s remarks and amendment submitted on 07/27/2021 and 04/22/2022 are acknowledged.
Claims 1, 3-9, and 12-21 are pending.
Claims 1, 3-9, and 12-16 are amended.
Claims 2, and 10-11 are canceled.
Claims 17-21 are new.
Claims 1, 3-5, and 17-20 have been examined on the merits.
Applicant’s election without traverse of Group I, claims 1, 3-9, and 17-21, drawn to the liquid biological product, filed on 04/22/2022, is acknowledged.
Claims 12-16 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant’s election without traverse of the species, water and a filling substance in response to the two species requirements is acknowledged.
Claims 6-9 and 21 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected species. Claims 1, 3-5, and 17-20 are being examined herein to the extent they are directed to the elected invention.

Specification
The abstract of the specification is objected to, because it contains more than 150 words.  Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. Appropriate correction is required.
The specification is objected to because of the recitation “ATTC 38472” (see abstract, Paras. 0009 and 0058). It appears that this term is misspelled. As evidenced by the attached ATCC product sheet (see pages 1-2), the correct strain name for the Pythium oligandrum deposited at ATCC should be “ATCC 38472”, not “ATTC 38472”. The specification should be corrected without introducing new matter. 
The specification is objected to for not complying with sequence rules. Specifically, the sequences disclosed in pages 11-12 of the specification are not referenced by their corresponding sequence identifier ("SEQ ID NO:__").  Applicants are reminded that such sequences in the specification must be identified by their SEQ ID No. identifiers in front of the sequences referred to in the specification. Applicant is requested to make the appropriate changes.  

Priority
A claim is made for foreign priority under 35 U.S.C. 119(a)-(d) to CZECHIA PV 2016-645 filed on 10/14/2016 and CZECHIA PV 2017-661 filed on 10/16/2017.
This application, U.S. Application number, 16/326032, is a national stage entry of International Application Number PCT/CZ2017/000064 field on 10/16/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97., and has/have been considered by the examiner.

Drawings
The drawings submitted on 02/15/2019 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 3 is objected to because of the following informality: “ATTC 38472”. As evidenced by the attached ATCC product sheet (see pages 1-2), the correct ATCC deposition number for the claimed Pythium oligandrum strain should be “ATCC 38472”. Accordingly, the recited term should be changed to “ATCC 38472”. Appropriate correction is required.
Claim 4 is objected to because of the following informality: “the weight stabilizer”.  The recited “weight” appears to be a typo. The term “the weight stabilizer” should be changed to “the stabilizer”. Appropriate correction is required.
Claim 17 is objected to due to the recitation of “at least of one of the following”.  The recited phrase should be changed to “at least one of the following”. Appropriate correction is required.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is indefinite due the recitation of “at least one component from a group including water …”  The recited term “including” renders the claim to be indefinite, because this term makes the Markush group open-ended. It is unclear what additional components are included in the Markush group. Accordingly, one of ordinary skill in the art cannot determine the boundary of the claimed invention.
Claims 1 and 17 are indefinite due to the recitation of “following normal standardization”. The term of normal standardization is not defined in the specification. It is unclear how the “normal” (vs. “unnormal”) standard is determined. Without any bench markers, it is unclear which kind of standardization can be considered as a normal standardization.
Claim 17 is also indefinite due to the recitation of “0.05 to 10.0% weight culturing biomass of a Pythium oligandrum microorganism … 79.77% to 99.5% weight stabilizer … a remaining up to 100% weight including … modifying/application substances …”. The claim requires that the claimed product comprises the modifying/application substances in addition to the Pythium oligandrum biomass and stabilizer. However, a combination of the Pythium oligandrum biomass and stabilizer alone at the amounts defined in the claim may make up 100% weight of the claimed product, without leaving any room for the claimed product to comprises any modifying/application substances, e.g. a filing material, an aroma, and/or vitamin E, recited in the claim. For instance, when the claimed product comprises 99.95% weight stabilizer as defined in the claim, the biomass of Pythium oligandrum can be only at the amount of 0.05% as defined in the claim, which makes up a total of 100% weight of the claimed product, thus no additional substances can be included.  It is unclear how the claimed product can comprise any modifying/application substances when a combination of the stabilizer and the biomass of Pythium oligandrum occupies a total of 100% weight of the claimed product.
Claim 18 recites the limitation of “further comprising 16% weight slow-release biodegradable matrix as a carrier of oospores”.  The term “further” implies the slow-release biodegradable matrix is an additional substance, in addition to those modifying/application substances recited in the base claim 17. However, the base claim 17 requires all the components/substances recited in the claim to make up to 100% weight of the claimed product, thus no additional components can be included. It is unclear how the recited “slow-release biodegradable matrix” and “carrier” in claim 18 are related to the “modifying/application substances” recited in the claim 17. Based on the teaching of the Specification, it appears that the substance recited in the claim 18 falls into the group of the modifying/application substances, specifically the “filling” material, recited in the claim 17.  For the purpose of examination, the slow-release biodegradable matrix recited in claim 18 is interpreted as being the filling material in the claim 17. 
The remaining claims are rejected for depending from an indefinite claim.     

Claim Rejections - 35 USC § 112(d), or 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends 
Claim 5 recites the limitation “the stabilizer is between 30.00 and 99.9% weight”, whereas Claim 1 upon which the claim 5 depends defines that the stabilizer is at the amount of “90.0 to 99.95% weight”.  Therefore, the scope of Claim 5 is broader than that of the base claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent clai0m(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (specifically a natural phenomenon) without significantly more, as evidenced by Anon (Regulation EU No. 528/2012, 2015, pages 1-36, cited in IDS). The following analysis of the claims is made for eligibility in accordance with their broadest reasonable interpretation. 
Step 1: The claims are directed to a composition which is one of four categories of patent eligible subject matter (Step 1: Yes). 
Step 2A, Prong 1: The instant claims recite biomass of Pythium oligandrum (including a Pythium oligandrum microorganism, a cultivation medium, substances generated by Pythium oligandrum) and a stabilizer which is defined to be water in the dependent claim 4. Pythium oligandrum microorganism is present in nature, and it grows and generates substances in naturally occurring medium. There is no indication in the specification that the claimed Pythium oligandrum microorganism has any characteristics (structural or functional) different from its naturally occurring counterpart. In addition, the cultivation medium recited in the claims can be any cultivation medium, encompassing naturally occurring media. As such, the judicial exceptions in the instant claims are nature-based products, including naturally occurring water, Pythium oligandrum microorganism, cultivation medium, and substances generated by Pythium oligandrum.  In view of the fact that water is present almost everywhere, a combination of water and Pythium oligandrum biomass (cell biomass, cultivation medium, substances generated by the cells) is present in nature. The claims further define that amounts of stabilizer/water is in the range of 90-99.55%, 30-99.99%, or 79.77 to 99.95%, which appear to occur naturally because various amounts of water (due to different weather conditions) could co-exist with naturally occurring Pythium oligandrum biomass. The claims further define amounts of Pythium oligandrum biomass and oospores to be 0.05% to 10.0% and between 1x103 and 2x107 or between 2.5x104 and 1.0x106, respectively. However, there is no indication in the specification that the microbes or spores present at these amounts have any characteristics significantly different from their naturally occurring counterparts.  As such, the nature-based products in the instant claimed composition do not have any markedly different characteristics when compared to their closest naturally occurring counterpart, a combination of water and naturally occurring Pythium oligandrum biomass (Step 2A, Prong 1: NO).  
Step 2A: Prong 2: the judicial exceptions are not integrated into a practical application because the claims are directed to a product, not a method of use (Step 2A, Prong 2: No).     
Step 2B: the claims 1, 4, and 5 do not recite any additional elements. Thus, these claims do not comprise any additional elements that are sufficient to amount to significantly more than the judicial exceptions (Step 2B: No). 
 	Claim 3 further defines that the claimed P. oligandrum microorganism comprises P. oligandrum ATCC 38472, which is a P. oligandrum strain isolated from the nature. There is no indication in the specification that this isolated strain has any characteristics (structural or functional) that are different from its naturally occurring counterpart in the natural state. Thus, the dependent claim  is still reciting the judicial exception of the base claim 1, and is rejected for the reasons indicated above.
Claim 17 defines that the claimed product further comprises at least one modifying or application substance (i.e. a filling material, aroma, and/or vitamin E). However, these additional substances can be optional and the scope of the claim encompasses a biological product composed of only the P. oligandrum microorganism and the stabilizer/water, as indicated above. Thus, Claim 17 is rejected for the same reasons as for Claim 1.  
Claim 18 requires that the claimed biological product comprises a slow-release biodegradable matrix. The term of slow-release biodegradable matrix is so broad that it encompasses naturally occurring materials such as cellulose-based matrix materials, which could co-exist with the naturally occurring P. oligandrum microorganism and water, because the P. oligandrum colonizes rhizosphere of plants in the natural state, as evidenced by Anon (page 4, lines 10-11). The claim further requires the biodegradable matrix at the amount of 16% weight. However, there is no indication in the specification that the claimed biological product comprising 16% of biodegradable matrix has any characteristics significantly different from their naturally occurring counterparts.  As such, the nature-based product in the instant claimed composition does not have any markedly different characteristics when compared to their closest naturally occurring counterpart.  
Therefore, Claims 1, 3-5, 17, and 18 are deemed to be patent ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 4, 5, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shigehito et al. (JP 2010143876A, 2010, machined-translated English version cited in IDS), as evidenced by Yvin et al. (US 2019/0292112, 2019).
Regarding Claims 1, 4, and 5, Shigehito et al. teaches a plant disease control agent (i.e. a biological product) for controlling a plant disease, wherein the biological product is in the form of a liquid or a powder/wettable powder (paras. 0001, 0008, 0017, 0025) and applied to plant seeds and/or bodies (paragraph 0026); and wherein the biological product has antibacterial and antifungal activities and controls plant disease caused by fungi and bacteria (page 5/last para, Claim 6), the biological product comprising: the biomass of Pythium oligandrum as an active ingredient, a bulking agent/filling material such as talc and diatomaceous earth, synthetic substance-based binders such as polyvinyl alcohol (paras. 0001, 0008, 0018-20, 0023-24); wherein the biological product comprises egg spores/follicles (i.e. dormant oospores) at an amount of 1 x104 to 1 x109 cells/g (para. 0014). Assuming an aqueous liquid biological product of Shigehito et al. has a density same as water (1 g/ml), the amount 1 x104 to 1 x109 cells/g may be converted to 1 x104 to 1 x109 cells/ml, which largely overlaps the ranges “between 1 x103 to 2 x107” and “between 2.5 x104 and 1 x106” recited in claims 1 and 17.  Example 2 (page 35/lines 3-7) teaches an aqueous suspension of egg spores/follicles (i.e. dormant oospores), comprising: 50 – 250 ml of water per 10 g of wet cells (i.e. biomass of Pythium oligandrum microorganism). Given water has a density of 1 g/ml, 50 – 250 ml of water per 10 g of the biomass can be converted to: 3.8% -16% weight of the biomass of Pythium oligandrum, and 83.3% - 96.2% weight of water.  It is further noted that the water present in the oospore suspension of Example 2 reads on the limitation of “stabilizer” recited in the instant claim 1, as evidenced by the instant claim 4. As such, Shigehito et al. (Example 2) teach an oospore suspension comprising the biomass of Pythium oligandrum and the stabilizer at the amounts that respectively overlap the claimed biomass range of “0.05 to 10.0%” and stabilizer range “90.0 to 99.5%” recited in claim 1, and read on the stabilizer range of “30.0 and 99.9%” recited in claim 5. Regarding the range for the number of oospores recited in Claim 1, Shigehito et al. suggest a range of 1 x104 to 1 x109 that overlaps with the claimed range, as indicated above; and Shigehito et al. further teach that an aqueous oospore suspension of Example 2 has an amount of oospores at 1.0 x 106/g (para 0059/lines 1 and 4), which may be converted to 1.0 x 106/ml (reading on the claimed range “1 x103 to 2 x107”) if assuming the density of the aqueous suspension is the same as water, i.e. 1g/ml (Note: water is the dominant component in the suspension).  Thus, the teachings of Shigehito et al. either read on or render obvious the claimed ranges for the biomass, stabilizer, and spore numbers.  See MPEP 2144.05.  Regarding the limitation “biomass of the Pythium oligandrum … including cultivation medium … substances produced by the Pythium oligandrum” recited in Claim 1, the wet cells of Pythium oligandrum taught by Shigehito et al. is a culture biomass inherently comprising the substances generated Pythium oligandrum. In addition, the wet cells of Shigehito et al. are prepared from a culture containing Pythium oligandrum and cultivation medium in which the Pythium oligandrum is cultured, and such cultivation medium is more or less carried over to the wet cells during the process of preparing the wet cells. Furthermore, the claim 1 does not recite any limitation to define the structure (e.g. contents or amounts) of the cultivation medium recited in the claim, the aqueous suspension of oospore taught by Shigehito et al. is considered to contain a cultivation medium along with the cells and substances generated by Pythium oligandrum, thus meeting the requirement of the claim 1. Therefore, Claims 1, 4, and 5 would have been obvious over the teachings of Shigehito et al. for the reasons indicated above. 
Claims 17 and 20 further define that the claimed biological product comprises a modification/application substance, i.e. a filling material, wherein the filling material comprises a silicon oxide-based material. Example 17 of Shigehito et al. (page 61/lines 1-3) teaches a liquid biological product, which is prepared by adding water to wet cells (i.e. biomass) of Pythium oligandrum, in a ratio of 50 ml of water per 10 g of the wet cells, to form a follicle suspension (i.e. an oospore suspension), and then adding 400 g of diatomaceous earth and 1.5 liter water to 400 g of the follicle suspension. It is noted that the water present in the liquid biological product reads on the “stabilizer” recited in the claim 17, as indicated above; and the diatomaceous earth in the liquid biological product is made of silicon oxide, as evidenced by Yvin et al. (see paragraph 0026/last 2 lines), thus reading on the “filling” material recited in claim 17 and the silicon oxide-based filling material recited in claim 20. Given water has a density of 1 g/ml, there is 10 g of wet cells per 60 g of the follicle suspension, and the 400 g of the follicle suspension contain 66.67 g of the wet cells. Accordingly, the liquid biological product of Example 17 comprises the biomass of Pythium oligandrum at an amount of 3.0% weight (66.67/2300 x100%, note: 1.5 liter water has 1500 g weight, the total weight of the biological product is 2300 g) and the stabilizer/water at an amount of 79.71% weight (1833.33/2300 x100%), which either read on the claimed biomass range “0.05 to 10.0%” or nearly read on the low end of the claimed range “79.77 to 99.95%” for the stabilizer in Claim 17.  It is noted that the concentration of 79.71% taught by Shigehito et al. renders the claimed range “79.77 to 99.95%” to be obvious, because the difference between the low end concentration of the claimed range and the concentration of Shigehito et al. is virtually negligible absent any showing of unexpected results or criticality, and the prior art value is so close that the same effect would have been reasonably expected.  See MPEP 2144.05(I), which states “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Regarding the range for oospores number recited in Claim 17, Example 17 of Shigehito et al. further teaches using the solid fraction containing follicles/oospores and diatomaceous earth from the liquid biological product to form a follicle premix (page 61/English lines 3-6), and then mixing this follicle premix (2.3%) with diatomaceous earth (97.3%) and CaCO3 (0.4%) to 100% weight to obtain a powder, wherein this obtained powder has 1.0 x105 to 9.9 x105 oospores per gram of the powder (page 61, English lines 7-9).  Given the powder contains 2.3% follicle premix, the concentration of 1.0 x105 to 9.9 x105 oospores/g powder can be converted to 1.0 x105 to 9.9 x105 oospores per 0.023 g of the follicle premix. Given the liquid biological product contains approximately 467.67 g (66.67g follicle/cells + 400 g diatomaceous earth) of solid fraction (used for forming the follicle premix), the liquid biological product of Example 17 contains approximately a total of 2.028 x109 to 2.008 x1010 oospores, or 8.8 x105 – 8.7 x 106 oospores per gram of the liquid biological product, which overlaps with the range “1 x103 to 2 x107” recited in claim 17, thus rendering the claimed range to be obvious. See MPEP 2144.05.  Therefore, Claim 17 would have been obvious over Shigehito et al. for all the reasons indicated above.
Regarding the concentration of the silicon oxide-based filling recited in Claim 20, the liquid biological product of Example 17 (described above) comprises 17.3% (400 g/2300 g) weight diatomaceous earth (reading on the silicon oxide-based filling as indicated above), which nearly touches the claimed concentration “16%”.  An adjustment of the concentration of diatomaceous earth taught by Shigehito et al., such as by increasing the amount of stabilizer/water in the liquid biological product, is deemed merely a matter of routine optimization for obtaining a suitable formulation for controlling a plant disease, which is well within the purview of the skilled artisan having the cited reference before him/her as a guide. The concentration recited in claim 20 would have been obvious over Shigehito et al. in the absence of any showing of unexpected results or criticality.  See MPEP 2144.05.  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1, 3-5, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shigehito et al. (JP 2010143876A, 2010, machined-translated English version cited in IDS), as applied to Claims 1, 4, 5, 17, and 20, further in view of Suchanek (US 2013/0035230, 2013) and Anon (Regulation EU No. 528/2012, 2015, pages 1-36, cited in IDS).
The teachings of Shigehito et al. are described above.
	Regarding Claim 3, Shigehito et al. do not expressively teach the Pythium oligandrum microorganism comprises the Pythium oligandrum Dreschler ATCC 38472. However, Shigehito et al. teach that the Pythium oligandrum in their products can be any isolated strains effective at controlling a plant disease (para. 0010, page 9/lines 1-2).  
 Suchanek teaches a biological product comprising Pythium oligandrum (Pythium oligandrum Drechsler) as a strong mycoparasite (i.e. antifungal agent) for controlling a plant disease and protecting plant from microbial infection (abstract, Claims 1-2, paras. 0005 and 0007), wherein the biological product comprises dormant oospores (para 0033); wherein the biological product is an aqueous solution or a wettable powder for use after dispersion in water and it comprises carriers or adjutants, such as filling material/silica (reading on silicon oxide-based filling material) and dispergators/polyvinyl alcohol (paragraphs 0026 and 0017).  Suchanek expressively teaches that the Pythium oligandrum is Pythium oligandrum strain M1, and indicates that the M1 strain has been repeatedly proven to have zero toxicity on non-targeted organisms and do not form dangerous residues, by the manufacturer, i.e. the company Biopreparaty which commercially distributes Pythium oligandrum microorganism (page 2/paragraphs 0018 and 0007). It is noted that the Pythium oligandrum strain M1 taught by Suchanek is a synonym of the Pythium oligandrum Dreschler ATCC 38472 recited in the claim 3, as evidenced by the instant specification (abstract, para 0058) and Anon (page 4, para 1).
Anon teaches a biocidal product (i.e. product-type 10) comprising Pythium oligandrum strain M1 as an effective mycoparasite (i.e. anti-fungal agent), which has been deposited at ATCC under the deposition number ATCC 38472 (page 1/title and subtitle, page 4/paras 1 and 3, table on page 14), wherein the Pythium oligandrum does not generates any toxic metabolites (page 5/last para).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include Pythium oligandrum Dreschler ATCC 38472, i.e. Pythium oligandrum strain M1, in the liquid biological product of Shigehito et al. for controlling a plant disease, because it had been well known that the P. oligandrum ATCC 38472 or stain M1 is a strong and effective antifungal agent to be used in a biocidal composition for protecting plant and controlling plant diseases, as supported by Suchanek and Anon.  Furthermore, Shigehito et al. expressively teaches any P. oligandrum strains that are effective for controlling plant diseases are suitable for their biological products. Moreover, the P. oligandrum ATCC 38472 or stain M1 has the advantages of having zero toxicity on non-targeted organisms and not forming dangerous and toxic metabolites, thus being safe for plants and animals, as supported by Suchanek and Anon.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1, 4, 5, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shigehito et al. (JP 2010143876A, 2010, machined-translated English version cited in IDS), as applied to Claims 1, 4, 5, 17, and 20, further in view of Narine et al. (US 2016/0058009, Pub date: Mar. 3, 2016).
The teachings of Shigehito et al. are described above.
	Regarding Claims 18 and 19, Shigehito et al. teach their biological product comprises polyvinyl alcohol (reading on the “slow-release biodegradable matrix” recited in the claims) as binders in their product, as indicated above. Shigehito et al. (pages 40-41, Example 5) further teach a wettable powder comprising polyvinyl alcohol at 0.3 wt%, along with clay and the biomass of Pythium oligandrum, including the oospores at the number of 1.0 x107/g to 5.0 x 108/g, and Shigehito et al. (page 41/para 0047/lines 2-3, page 19/last para, page 12/lines 5-6) further teach diluting, e.g. with water, the wettable powder 20 – 200 times before use, thus generating an aqueous biological products comprising the biomass, water/stabilizer, and filling material as recited in the claims.
	Although the polyvinyl alcohol concentration taught by Shigehito et al. does not match the concentration recited in the claims 18 and 19, it would have been obvious to modify the polyvinyl alcohol concentration in the biological product of Shigehito et al. for improving the adhesion of active agent Pythium oligandrum on plant seeds and bodies after application, thus arriving at the claimed concentration of 16 wt%, because it had been known in the art that polyvinyl alcohol at the claimed concentration facilitates the adhesion of active agents on plants/seeds. In support, Narine et al. teach a pesticide composition for protecting plants and plant seeds, comprising a chemical compound of formula (I) and also an active fungicidal substance/biological control agent as the active agents (paras 0373, 0336, 0337/page 36/left col), wherein Pythium oligandrum is expressively listed as the biological control agent in the composition (page 36, middle of left col). Narine et al. further teach adding polyvinyl alcohol as the binders to their composition to improve the adhesion of active agents on plant seeds wherein the polyvinyl alcohol binder is at the amount up to 40 wt% of the composition (paragraphs 0388/lines 1-5 and 0311/last 2 lines).  It noted that the range of up to 40 wt% taught by Narine et al. encompasses the claimed concentration 16 wt%, thus renders the claimed concentration to be obvious. 
Regarding the limitation of “as a carrier of oospores …” recited in claim 18, this limitation is directed to an inherent function of the polyvinyl alcohol. Narine et al. expressively teach the active agents are adhered to plants/seeds through polyvinyl alcohol. It would be obvious for the polyvinyl alcohol to act as a carrier of the active agent, i.e. oospores of Pythium oligandrum, in the composition suggested by the cited prior art.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
 
Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653